Citation Nr: 1014610	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-50 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether an application for a waiver of debt as a result of 
overpayment of death pension benefits in the amount of 
$359.36 was timely received, and if so, whether a waiver is 
warranted.  


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1946 to 
September 1949.  He died in December 2002.  The appellant in 
this case is the Veteran's surviving spouse.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 Decision on Waiver and 
Indebtedness issued by the Department of Veterans Affairs 
(VA) Committee on Waivers and Compromises (Committee) in Fort 
Snelling, Minnesota, which denied the appellant's request for 
a waiver of indebtedness of $359.36.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2009, the Committee denied the appellant's petition 
for a waiver of a debt created by overpayment of death 
pension benefits in the amount of $359.36 because an 
application for waiver of the debt was not timely received.  

Recovery of an overpayment of benefits may be waived if VA 
determines that the recovery would be against equity and good 
conscience if an application for relief is made within 180 
days from the date of notification of indebtedness, or within 
a longer period if the payee demonstrates that the 
notification of debt was not actually received within a 
reasonable period after the such date.  The notification must 
include a statement of the right of the payee to submit an 
application for a waiver and a description of the procedure 
for submitting the application.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2) (2009).  

The Board is unable to proceed with adjudication of the 
appeal because some relevant documents identified in the 
decision on waiver of indebtedness and in the statement of 
the case have not been associated with the claims file or 
otherwise provided to the Board.  Copies of the following 
documents including date of mailing or date of receipt are 
required: 

March 7, 2008, Eligibility Verification Report received 
from the widow shows greater income than previously 
reported.

September 6, 2008, 21-8947 Award shows adjustment to 
benefits effective January 1, 2007 and terminated 
effective January 1, 2008 creating overpayment.

September 8, 2008, VA letter sent to widow advising her 
of adjustment to benefits effective January 1, 2007 and 
termination of benefits effective January 1, 2008.

September 20, 2008, Debt Management Letter sent to 
widow advising her of debt and waiver rights.

Copies of all correspondence received from the 
appellant received between September 8, 2008 and July 
22, 2009

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain from the Committee on Waivers, 
copies of all documents listed above and 
all correspondence received from the 
appellant between September 8, 2008 and 
July 22, 2009, and associate the documents 
with the claims file. 

2.  The RO should review the claims file 
to ensure that all the foregoing 
development is completed, and arrange for 
any additional development indicated.  The 
Committee should then document the results 
of the searches and readjudicate the claim 
on appeal.  If a waiver of debt sought 
remains denied, the Committee should issue 
an appropriate supplemental statement of 
the case and provide the appellant the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

